         Case 6:20-cv-06426-EAW Document 8 Filed 03/05/21 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


YING CEN,
                                                       DECISION AND ORDER
                    Petitioner,
             v.                                        6:20-CV-06426 EAW

A. SCHNEIDER,
S. BUNN, AND
ANTHONY J. ANNUCCI,

                    Respondents.


                                      INTRODUCTION


      Pro se petitioner Ying Cen (“Petitioner”), a prisoner confined at the Gowanda

Correctional Facility, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. (Dkt. 1). Petitioner seeks immediate release, alleging that he faces imminent

danger due to his potential exposure to COVID-19 while in custody. (Id.). Presently before

the Court is Respondents’ motion to dismiss the petition. (Dkt. 4). For the reasons

discussed below, the motion to dismiss is granted and the petition is dismissed without

prejudice.


                                     DISCUSSION

      Under § 2254, “a person in custody pursuant to the judgment of a State court” may

seek a writ of habeas corpus “on the ground that he is in custody in violation of the

Constitution or laws . . . of the United States.” 28 U.S.C. § 2254(a). Respondents advance

                                          -1-
         Case 6:20-cv-06426-EAW Document 8 Filed 03/05/21 Page 2 of 5




two arguments in support of the motion to dismiss: first, that Petitioner’s claim is not

cognizable in a § 2254 proceeding because the relief sought is only available under 42

U.S.C. § 1983, and second, that even if cognizable, Petitioner failed to exhaust his state

remedies prior to filing his petition.

       As to the first argument, some courts in this Circuit have rejected the argument that

claims similar to those advanced by Petitioner are not cognizable in a § 2254 proceeding.

See, e.g., Carter v. Fields, No. 19-CV-5364 (PKC), 2020 WL 5517241, at *1 n.3 (E.D.N.Y.

Sept. 14, 2020) (“The Court rejects, as other courts in this Circuit have, Respondent’s

argument that . . . conditions of confinement claims may not be addressed via habeas.”);

Tripathy v. Schneider, 473 F. Supp. 3d 220, 228 (W.D.N.Y. 2020) (rejecting argument

“that Section 2254 is an improper vehicle for litigating conditions of confinement claims

brought by state prisoners who, as their only remedy, request immediate release from

detention”). But the Court need not resolve whether Petitioner’s § 2254 claim is cognizable

because it is subject to dismissal for failure to exhaust state court remedies.

       Section 2254 requires persons “in custody pursuant to the judgment of a State court”

to “exhaust[ ] the remedies available in the courts of [that] State” before a federal court

may grant them relief. Picard v. Connor, 404 U.S. 270, 271 n.2 (1971); see, e.g., Daye v.

Attorney General, 696 F.2d 186, 190-91 (2d Cir. 1982) (“The federal habeas corpus statute

. . . embodies the long-established principle that a state prisoner seeking federal habeas

review of his conviction ordinarily must first exhaust available state remedies.”).

“Exhaustion of state remedies requires presentation of the claim to the highest state court

from which a decision can be obtained.” Hogan v. Ward, 998 F. Supp. 290, 293 (W.D.N.Y

                                             -2-
          Case 6:20-cv-06426-EAW Document 8 Filed 03/05/21 Page 3 of 5




1998) (citing Daye, 696 F.2d at 190 n.3); O’Sullivan v. Boerckel, 526 U.S. 838, 839-40

(1999) (holding that a state prisoner must present his claims to the highest state court in a

petition for discretionary review in order to satisfy the exhaustion requirement of § 2254).

       There are only two grounds upon which exhaustion may be excused: (1) if “there is

an absence of available State corrective process,” or (2) if “circumstances exist that render

such process ineffective to protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1)(B).

“When a claim has never been presented to a state court, a federal court may theoretically

find that there is an ‘absence of available State corrective process’ . . . if it is clear that the

unexhausted claim is procedurally barred by state law and, as such, its presentation in the

state forum would be futile. In such a case the habeas court theoretically has the power to

deem the claim exhausted.” Aparicio v. Artuz, 269 F.3d 78, 91 (2d Cir. 2001). “Where a

petitioner has procedurally defaulted a claim by failing to raise it on direct review, the

claim may be raised in habeas only if the petitioner can demonstrate either ‘cause’ and

actual ‘prejudice,’ or that [s]he is ‘actually innocent.’” Danielson v. Lee, 715 F. App’x 45,

47 (2d Cir. 2017) (quoting DiSimone v. Phillips, 461 F.3d 181, 190-91 (2d Cir. 2006)).

       COVID-19-related claims are subject to the exhaustion requirement. See Williams

v. New York, No. 20-CV-619, 2020 WL 5995185, at *2 (W.D.N.Y. Oct. 8, 2020)

(“Accordingly, this Court dismisses Williams’s petition for failure to exhaust. In so ruling,

the Court joins federal district courts around the country—including in this district—that

have recently dismissed . . . COVID-19-related § 2254 petitions for failure to exhaust state

remedies.”) (citations omitted).      Petitioner concedes that he has not exhausted state

remedies (see Dkt. 1 at 7), and Respondents submitted a declaration in support of their

                                               -3-
          Case 6:20-cv-06426-EAW Document 8 Filed 03/05/21 Page 4 of 5




motion to dismiss averring that no records of exhaustion by Petitioner were identified in a

search of records (Dkt. 4-1 at ¶ 5). Petitioner argues that exhaustion should not be required

in this case due to the unsafe conditions at the facility and high death rate of COVID-19.

(Dkt. 7). But remedies were available to Petitioner to exhaust COVID-19-related claims

and there is nothing before the Court to otherwise demonstrate that an exception to the

exhaustion requirement is present. See Simpson v. New York St. Dep’t of Corr., No. 9:20-

cv-1363, 2020 WL 6799370, at *2 (N.D.N.Y. Nov. 19, 2020) (outlining processes available

to inmates challenging confinement based on COVID-19 related grounds); Johnson v.

Schneider, No. 20-CV-888(JLS), 2020 WL 4905361, at *2 (W.D.N.Y. Aug. 18, 2020)

(same).

       In sum, Petitioner concedes that he has not exhausted his claim or proffered a

legitimate basis to apply an exception to the exhaustion requirement. This failure to

properly exhaust remedies subjects the petition to dismissal without prejudice.          See

Simpson, 2020 WL 6799370, at *3 (“Based on the foregoing, the petition is premature and

is dismissed without prejudice to re-filing one complete petition once petitioner has

pursued and exhausted all the claims to raise in the state courts.”); Johnson, 2020 WL

4905361, at * 3 (dismissing petition without prejudice for failure to exhaust and noting that

“[o]ther courts have reached similar conclusions when faced with habeas petitions seeking

release from state custody based on the COVID-19 pandemic”).




                                            -4-
          Case 6:20-cv-06426-EAW Document 8 Filed 03/05/21 Page 5 of 5




                                     CONCLUSION


        For the reasons set forth above, Respondents’ motion to dismiss (Dkt. 4) is granted

and the petition (Dkt. 1) is dismissed without prejudice. The Clerk of Court shall close this

case.


        SO ORDERED.


                                                  _________________________________
                                                  ELIZABETH A. WOLFORD
                                                  United States District Judge


Dated: March 5, 2021
       Rochester, New York




                                            -5-
